Citation Nr: 0716899	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-21 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 to December 
1982 with subsequent service in the Puerto Rico National 
Guard, beginning in 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2003 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).


FINDING OF FACT

A psychiatric disorder was not incurred in active service and 
is not causally related to active service, and it was not 
incurred in or aggravated by active duty for training.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder have not been met.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although the 
veteran was not provided with notice of the regulations for 
the assignment of disability ratings and effective dates, 
because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has done everything reasonably possible to 
assist the veteran with respect to his claim for benefits, 
such as obtaining medical records, providing a VA 
examination, and obtaining a clarifying medical opinion.  
Consequently, the duty to notify and assist has been met.  

The veteran had active service in the Army from 1980 to 1982.  
Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

A December 1982 treatment record (for an unrelated condition) 
reports the veteran's history of alcohol abuse with 
personality changes when he drinks.  Subsequently, the 
separation examination record indicates the veteran's history 
of "depression or excessive worry."  The separation 
examination record explains that this history referred to the 
veteran's concern for his mother, sister, and brother's 
welfare, however, and the clinical evaluation indicated 
normal findings for the psychiatric system.  There is no 
competent medical evidence that a psychiatric disorder was 
incurred during this period of service, a fact corroborated 
by the veteran's statements that he developed his psychiatric 
disorder after this period of active duty.  See June 2004 
Form 9.  

The veteran has alleged receiving psychiatric treatment in 
1983, but no psychiatric treatment records dating in 1983 
were located.  The only 1983 treatment records located report 
treatment for conditions unrelated to the psychiatric system, 
and the records do no report any psychiatric symptoms or 
diagnoses.  See April and May 1983 private hospital treatment 
records.  A November 1983 VA examination record also does not 
reference any psychiatric history, and the record notes that 
the veteran's psychiatric system was found "within normal 
[limits]."  

The initial record of psychiatric treatment is found in a 
December 1988 VA examination record (for an unrelated issue) 
which notes the veteran was undergoing psychiatric care.  An 
August 1989 VA hospital admission record subsequently reports 
a diagnosis of schizophrenia.  Computer records note 
psychiatric admission in May 1988 and August 1989, but when 
the RO sought to obtain psychiatric treatment records dating 
in 1988 and 1989, none were located.  See October 2003 record 
request report (indicating the records were retired, and the 
National Archives and Records Administration gave a 
"negative reply").  

The veteran has stated that, after the treatment in 1988 and 
1989 at the VA Medical Center, his "symptoms went on 
remission and he thought he was cured."  See April 2003 VA 
examination record.  In November 1998, the veteran enlisted 
in the Puerto Rico National Guard.  The veteran reported a 
negative history as to nervous trouble or depression, and he 
was found clinically normal.  See November 1998 enlistment 
examination record.  

In June 2002, the veteran was hospitalized after he jumped 
off a moving bus while on active duty for training (ACDUTRA).  
A June 2002 VA treatment record notes the veteran's wife 
reported that the veteran drank "more than usual" every 
time he had National Guard training and that he had been 
drinking "more than usual" lately.  She reported that the 
veteran previously had "suffered a crisis" about 4 years 
prior, when he set his mother's house on fire and otherwise 
acted "very suspiciously."  See June 2002 VA treatment 
record.  June 2002 private and VA treatment records report 
findings of aggressive behavior, alcohol abuse, and a 
discharge diagnosis of "psychoses, not otherwise specified, 
[rule out] schizophrenia."  

A June 2002 National Guard Statement of Medical Examination 
and Duty Status report notes the adjutant's finding that the 
veteran was not mentally sound.  Subsequent records report 
psychiatric treatment and diagnoses of schizophrenia and 
depression.  See e.g., July 2002 (depressive disorder) and 
January 2003 (schizophrenia) VA treatment records.  

A VA psychiatric examination was conducted in April 2003.  
The record reports that the veteran stopped taking his 
medication "some time" after 1998.  Based on a psychiatric 
evaluation and a Social Field Survey, the examiner diagnosed 
the veteran with major depression, recurrent, with apparent 
psychotic features, alcohol abuse, and a personality disorder 
with dependent and borderline features.  The examiner stated 
that there was "no evidence to establish any kind of 
relationship between the veteran's neuropsychiatric condition 
and his period of active service in 1980 - 1982."  He noted 
that the only evidence found in service medical records was 
in relation to a drinking problem with consequent behavior 
changes.  It was his opinion that the veteran's present 
neuropsychiatric condition was not related to active military 
service.  The examiner added that, "taking into 
consideration the history of the veteran, there sees to have 
been an element of alcohol intake involved in his behavior 
and also a preexisting neuropsychiatric condition." 

In an October 2003 addendum, the examiner added that the 
veteran's present neuropsychiatric disorder has no 
etiological relationship to the June 2002 head trauma 
(residual of jumping off the moving bus).  Additionally, he 
stated that "it was evident from the records that the 
veteran had a preexisting neuropsychiatric condition for 
which he had been hospitalized and treated during certain 
intervals of time (not regularly) and which he consciously 
did not report when he joined the National Guard."    

A Veterans Health Administration (VHA) psychiatrist's opinion 
was received in February 2007.  The psychiatrist stated that 
there was a sketchy but documented history of apparent major 
mental illness between 1982, when the veteran left active 
duty, and 1998, when he joined the National Guard.  The 
psychiatrist added that the "evidence is very sketchy for 
establishing anything definitively with regard to aggravation 
of a psychiatric illness."  The psychiatrist found that the 
veteran's periods of ACDUTRA were "apparently stressful" 
based on the history of the veteran's increased alcohol use, 
but that the periods of ACDUTRA did not result in psychiatric 
decompensation.  He added that there were no indications of 
definitive symptoms prior to June 2002, and he found it 
unlikely that the veteran's preexisting mental disorder 
increased during that period (May 24 - June 8, 2002) of 
ACDUTRA.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1110.  
The evidence clearly indicates that the veteran had a 
psychiatric condition prior to his enlistment in the National 
Guard, notwithstanding the evidence reported in the June 1998 
National Guard entrance examination record.  The issue 
remains, however, whether the condition was aggravated by 
ACDUTRA.

The evidence indicates that the psychiatric disorder was not 
aggravated by ACDUTRA.  The evidence includes probative 
opinions against aggravation, including the April 2003 VA 
examination and the February 2007 VA psychiatrist's opinion. 

In sum, service connection must be denied.  There is no 
evidence of the incurrence of a psychiatric disorder during 
active service and no evidence that the veteran's current 
psychiatric disorder is related to active service.  In 
addition, although the veteran had a psychiatric episode 
while on ACDUTRA, the evidence is clearly against a finding 
that the veteran's preexisting psychiatric condition was 
aggravated by ACDUTRA.  


ORDER

Service connection for a psychiatric disorder is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


